Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Luis Jose Hernandez appeals the district court’s order denying his motion to reconsider the district court’s denial of his 18 U.S.C. § 3582(c)(2) (2012) motion. Because the district court lacked jurisdiction to consider Hernandez’s motion for reconsideration, we affirm the denial of relief. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010) (holding that district court lacks authority to grant motion to reconsider ruling on § 3582(c)(2) motion). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED